Claims 1 to 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is unclear what is intended by “also includes at least one leftmost structure”.  
	In the structure shown for (H1) to (H3) it is unclear if there is only one bond (as shown) between the various A1, A2O and Psi units.  Again, the structures show only a single bond between these units but noting that each structure contains multivalent structures and can possess numerous crosslinking sites, this does not appear to be what is intended.  Also considering the method by which the resins are made in the specification, it does not appear that there is intended to be only one covalent bond between the resin units as claimed.  Clarification is required.  
	Also in claim 1 it is unclear what is required in the polysilane-polysiloxane resin.  Note that the term “poly” indicates multiple units but each of the polysilane and the polysiloxane structure require only “at least one…” such that it appears that only one of the appropriate units are required.  This contradicts the meaning of “poly” such that the breadth of the claims is unclear.
	While not indefinite per se, the Examiner questions if applicants intend for -OA2- to be defined by the structure of (A1) and not (A2) since A1 relies on (A1) and A2O- is defined by (A2) units.  
	
For claim interpretation purposes the Examiner notes the following.  While upon initial review on might consider the formulas (H1), (H2) and (H3) to be a narrow embodi-ment but upon closer review these structures are actually quite broad.  For instance at first glance the formula (H1) appears to be a triblock ABA type polymer. Upon closer review, though, A1 only needs to “include” at least one structure from (A1) such that this allows for other structures as well.  Furthermore the R groups in the (A1) structures can include any organic group such that any other structure can be attached thereto.  This turns an ABA type polymer into something that can be part of a much larger polymer network.  This will be further elaborated upon the prior art rejections below.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al.
	Akiyama et al. teach a polymer composition including a polysiloxane and an organic solvent.  Please see column 13, lines 58 and 59, which teach cyclohexyl and methylcyclohexyl acetates.  This meets the solvent in claim 1 as well as the specific structure in claim 2.  Note that the polysiloxane is the reaction product of one or more silanes noted as compounds (2) to (4) in column 4, lines 16 and on.  Column 7, lines 49, specifically teaches that the compounds can be used in combination.  

	When mixtures of compound 4 and compounds 2 and 3 are formed the Si-alkoxy groups of the disilane will react to form Si-O-Si linkage as found in formula (H1) (the A atom between Psi and A2) and the condensation of the alkoxysilanes of formula (2) and 3) will result in the A1A2 groups. Note that the breadth of the term “organic group” found in the polysiloxane structure (I-2) allows for any type of group such that any additional disilane groups that may condense and polymerize with this silanes are embraced by the instantly claimed polysilane-polysiloxane resin. 
	For instance note in Synthesis Example 1 that there is 6.9 grams as complete condensation product of a disilane compared 13.2 grams of siloxane units.  This clearly indicates the presence of a siloxane resin structure as well as a disilane structure.  The Examiner recognizes that this disilane structure is not an Si-Si unit but an Si-CH2-Si structure but this difference is rendered obvious by the totality of the teachings in Akiyama et al., particularly in the definition of compound (4).  
	Thus Akiyama et al. render obvious a polysilane polysiloxane resin as claimed.  Since a solvent as claimed is specifically taught by Akiyama et al., this claimed resin composition would have been obvious to the skilled artisan.

	For claim 3 note that the resin having a polysilane structure is met by the disilane noted supra. The resin having a polysiloxane structure will be formed by the polymeriza-tion of the alkoxysilane compounds (2) and (3).
	For claims 4 and 5 see column 3, lines 15 to 25.

Claims 1 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anno et al.
	Anno et al. teach a polysiloxane that is the hydrolytic condensate of a silane (S1), a silane (S2) or combinations thereof.  This suggests a product in which (S1) and (S2) are condensed to form a polymer.  Note that silane (S1) includes silanes as found in paragraphs 60 and on and will result in a polysiloxane structure having at least one of the formula (A-1-1) to (A-1-4).  Note that silane (S2) includes silanes that can contain from 2 to 21 Si atoms bonded in an Si-Si manner.  See paragraph 75 and note that “b” can be 0 and “p” can be 1 to 20.  This includes a Psi unit having polysilane units of the formula (A-2-1).  In this manner the polysilane-polysiloxane resin is rendered obvious by Anno et al.  
	In addition to that noted supra, the Examiner also draws attention to paragraph 254 and on which teaches various silanes.  M-7 is a disilane that differs from that claim-ed in that it contains a benzene ring between the two Si atoms but paragraphs 75 and 95 and on teach the alternative use of such a silane and one that will form the claimed polysilane structure such that this difference between the working example and that claimed would have been obvious.  Note that Synthesis Example 11 uses a 1-A2O will be formed.  As noted above, the fact that the R units in this siloxane network can be any organic group allows for any polysilane or extended siloxane units that may be present on this siloxane unit.  In this manner, too, the claimed polysilane-polysiloxane resin is rendered obvious by Anno et al.
	Paragraph 173 teaches cyclohexyl and methylcyclohexyl acetate solvent meeting the solvent in both claims 1 and 2.
	From this, given the totality of the teachings in Anno et al., the instant claims are rendered obvious.
	For claim 3 note that the silanes in (S2) of Anno et al. meet the requirement of the polysilane resin while the excess amount of polysiloxane in, for instance, Example 11 indicates the formation of a siloxane resin prior to mixing with a polysilane.
	For claims 4 and 5 see paragraph 207.
	For claim 6 note again that the polysilane embraced by (S2) falls within this claimed range.
	
Claims 1 to 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al.
	Hamada et al. teach a composition that contains a siloxane and a crosslinking agent.  The siloxane is prepared by the hydrolysis/condensation of silanes (1) and (2).  See paragraph 21 and on.  This results in a siloxane compound meeting polysiloxane structure (I-2) and the A1A2-O units in the polymer (H-1).  These groups are crosslinked with one of the agents (3) to (8).  Of particular importance please see paragraph 41 which teaches various polysilanes meeting Psi in the polymer (H-1).  Note that these cyclic silanes do not meet (A-2-2) but do meet (A-2-1) when the units are all those having the subscript a3.  
	The Examiner acknowledges that cyclosilanes do not fall within the breadth of the structure shown for Formula (3) but Hamada et al. specifically delineate and thus anticipate found cyclosilanes that meet that claimed.  As such one having ordinary skill in the art would have been motivated to select such silanes as the crosslinking agent therein.  It is not clear if Formula 3 is erroneous or if listing cyclosilanes is erroneous but given the fact that multiple cyclosilanes are specifically taught and that the Examiner must consider all of the teachings in Hamada et al., this renders obvious a polysilane-polysiloxane resin as claimed.
	See also paragraph 65 which teaches cyclohexyl and methylcyclohexyl acetate as a solvent, meeting that in claims 1 and 2.  
	In this manner, given the totality of the teachings in Hamada et al., the instant claims are rendered obvious.
	For claim 3 note that the siloxane is crosslinked by the cyclosilane such that both resins are prepared and then mixed.  
	For claims 4 and 5 see paragraphs 69 and on.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
1/19/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765